Title: To James Madison from Thomas Jefferson, 30 July 1806
From: Jefferson, Thomas
To: Madison, James



Dear Sir
Monticello July 30. 06.

I return you the letter of DeWitt Clinton & your answer.  I think that if he can deliver or send to Mellimelli the refractory members of his family under the ordinary laws of N. Y. it will be better; but that force should be employed if other resources fail.  Airth’s letter & the anonymous one from Havanna are also returned.  I send you a letter from the new King of Wirtemberg, one from some detained sailors, & one from Henry Banks informing us of the abuses in the St. Domingo trade.  This last should perhaps be sent to Mr. Gallatin.  I inclose also the sketch of an answer to the King of Wirtemberg, which, when you shall have made it what it should be, have the goodness to have copied fair and returned to me for signature.  Accept affectionate salutations

Th: Jefferson

